The indictment alleged, that Columbus Dukes did “ unlawfully, falsely and fraudulently pass, pay and tender in payment, utter and publish as true and genuine, to A. Greenwood, a certain false, forged and counterfeited check on the 1st National Bank of Macon, Georgia; he the said Columbus Dukes at the time well knowing said check to have been falsely and feloniously made, forged and counterfeited, and that the same was not made and signed by said L. R. Wright, nor by any for him by his authority; said cheek being in word and figure as follows: ‘ Macon, Georgia, July 3d, 1898. First National Bank of Macon, Georgia. Pay to bearer or bearer seventeen ($17.00) dollars. (Signed) L. R. Wright.’ ” After conviction, defendant moved to arrest judgment, on the ground that the offence charged is forgery, but the offence attempted to be described is that of uttering a forged bank check; and that the indictment is insufficient as for uttering a forged check, because no intent to 'defraud any given person is alleged. The motion was overruled, and defendant excepted.